The judgments should be affirmed.
The provisions carried over from the old act operate wholly under the new act and not the old one. The act of 1943 speaks too plain to admit of judicial *Page 732 
construction. It specifically lifted the time element in the former act by the proviso:
"That claim or notice of intention of filing any claim which has accrued prior to the effective date of this amendatory act may be filed within one year after the effective date thereof."
It is true the same proviso was in the former act, but we are confined to consideration of the act as it now stands and its operative effect upon the claims at bar.
The effective date of the act was July 30, 1943, and the accrued claims were timely presented and judgments thereon properly rendered. The applicable rule of law in the premises was settled by this court in People v. Lowell, 250 Mich. 349. We there said:
"An amendatory act has a repealing force, by the mechanics of legislation, different from that of an independent statute. Repugnancy is not the essential element of implied repeal of specifically amended sections. The rule is:
"`Where a section of a statute is amended, the original ceases to exist, and the section as amended supersedes it and becomes a part of the statute for all intents and purposes as if the amendments had always been there.' 25 R.C.L. p. 907. * * *
"The provisions carried over have their force from the new act, not from the former. 1 Lewis' Sutherland Statutory Construction (2d Ed.), § 237.
"It is plain from the authorities in this State and elsewhere that the effect of an act amending a specific section of a former act, in the absence of a saving clause, is to strike the former section from the law, obliterate it entirely and substitute the new section in its place. This effect is not an arbitrary rule adopted by the courts. It is the natural and logical effect of an amendment `to read as follows.' It accomplishes precisely what the words import. Any *Page 733 
other construction would do violence to the plain language of the legislature. * * *
"Nowhere in the act did the legislature, by words or in the manner provided by any rule of construction, express an intention to save the prosecution of former offenses. On the contrary, both by the natural meaning of the language used and in accordance with the acknowledged and long-established rules with which it was presumably familiar, it affirmatively and appropriately expressed an intention to obliterate the amended section. A contrary conclusion is private speculation, not judicial construction.
"`The result may or may not be conformable to the actual intent of those who passed the latter statute. We can only ascertain the legal intent of the legislature, by the language which they have used, applied and expounded conformably to the settled and well-known rules of construction.' Commonwealth v. Kimball, 21 Pick. (38 Mass.) 373.
"`Even though the court should be convinced that some other meaning was really intended by the law-making power, and even though the literal interpretation should defeat the very purposes of the enactment, still the explicit declaration of the legislature is the law, and the courts must not depart from it.' Black on Interpretation of Laws, p. 36. * * *
"At bottom, the argument against repeal is sociological rather than legal, that the effect of repeal will be injurious to the public welfare, in excusing offenders from punishment, and that such `mischievous and absurd consequences' justify this court in saving the prior penalties by construction. The argument is temptingly forceful, and if Act No. 114 [Pub. Acts 1929] were ambiguous, its meaning being sought, and more than one construction of its language reasonable, it would be persuasive. However Act No. 114 is construed, whether prospective, retroactive, or both, its effect of repeal on amended sections is the same, because, on a day certain, by the language of the law, they were abrogated and new *Page 734 
sections `to read as follows' were substituted for them.
"No reason can be urged against the rule itself. If observed in making laws, it certainly and accurately expresses the will of the legislature according to the natural meaning of the words used. No principle of sociology would warrant the abrogation of a rule upon which legislation has been enacted and construed since the establishment of the State, because, in a single or a few instances, misfortune follows, not its observance, but its disregard. Nor can it confer upon the court legislative power to correct mistakes in unambiguous laws. * * *
"Nor, upon the grounds of ultimate public good, as distinguished from the immediate consequences, is the sociological argument entirely without answer. There are such offsetting considerations as the overruling of a long line of decisions of this court, upon which personal and property rights have been established; the abrogation of a certain and reasonable rule of statutory construction which accurately mirrors the language of the legislature; the substitution for it of an uncertain or no rule, with confusing effect; the encouragement of carelessness in law-making, with the idea that this court will legislate virtue into or evil out of the law as enacted by the legislature; and, of the first importance, the departure of the court from its constitutional judicial function to usurp legislative power by supplying a saving clause which the legislature has purposely or inadvertently omitted."
The opinion of the court, written by Mr. Justice FEAD and concurred in by Mr. Justice NORTH, is a scholarly exposition and can be read with profit.
The judgments are affirmed, with costs to plaintiffs.
SHARPE, BOYLES, and REID, JJ., concurred with WIEST, J. BUSHNELL, J., did not sit. *Page 735